Citation Nr: 1109530	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  97-06 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to November 1958.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from June 1995 and August 1996 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In March 1999, a hearing was held before the undersigned in Washington, DC.  A transcript of this hearing is associated with the Veteran's claims file.  In September 1999, the Board reopened the claim seeking service connection for a left knee disability, and remanded the case for additional development.  In November 2002, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In February 2003, the Court vacated the Board's November 2002 decision and remanded the matters on appeal for readjudication consistent with instructions outlined in a January 2003 Joint Motion for Remand (Joint Motion) by the parties.  In October 2003, the Board remanded the matters on appeal to satisfy notice requirements (in accordance with the January 2003 Joint Motion).  In February 2006, the Board denied the Veteran's claims.  He appealed that decision to the Court.  In January 2007, the Court vacated the Board's February 2006 decision and remanded the matters on appeal for readjudication consistent with the instructions outlined in a January 2007 Joint Motion by the parties.  In June 2007 (in accordance with the January 2007 Joint Motion), the Board remanded the matters on appeal for additional development.  In April 2009, the Board denied the Veteran's claim of service connection for a left knee disability, and remanded the matter of entitlement to a total disability rating based on individual unemployability (TDIU) for additional development.  He appealed the denial of service connection for a left knee disability to the Court.  In June 2010, the Court vacated the Board's April 2009 decision as to the matter of service connection for a left knee disability, and remanded the matter for readjudication consistent with the instructions outlined in a June 2010 Joint Motion for Partial Remand by the parties.  In January 2011, the Veteran's attorney submitted additional argument with a waiver of RO review.

As noted, in April 2009, the Board remanded the matter of entitlement to TDIU for additional development and readjudication by the RO.  A review of the record shows that this has not been completed; as such, this matter is not before the Board at this time.  [The Board notes, however, that as the Veteran's appeal seeking service connection for a left knee disability is being remanded, consideration of whether he is entitled to an award of TDIU must be deferred pending resolution of this claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).]

The appeal is REMANDED to the Roanoke RO.  VA will notify the appellant if any action on his part is required.


REMAND

The Veteran's service treatment records (STRs) show that on August 1954 Coast Guard enlistment examination, it was noted that he had undergone removal of bone fragments from his left knee, with mobility "ok".  Clinical evaluation revealed a three-inch scar on the left knee.  Subsequent treatment records document primarily treatment for right knee problems and low back complaints.  However, a sick call treatment record shows that on two occasions in October 1954, the Veteran was seen for a left knee strain and a contusion of the left knee, respectively.  An August 1958 Board of Medical Survey (primarily for right knee and low back problems) noted that the Veteran had undergone a left knee arthrotomy in 1952.  Physical examination revealed a depressed-to-absent patellar reflex and an occasional clicking sensation on left knee motion.  X-rays showed a suggestion of the possibility of a Pellegrini-Stieda syndrome.  The August 1958 Board of Medical Survey found the Veteran unable to perform his duties due to his right knee and lumbar spine disorders.  

Included with the Veteran's STRs is a transcript from a September 1958 inquiry with regard to his disorders.  Responding to the question, "Do you feel he is likely to have trouble with the left knee, the one he has been previously operated on?", a military physician responded, "He has been apparently more or less asymptomatic with the left knee since his operation which was quite a while back.  I would say that although it is always possible that he may have trouble with that knee I certainly wouldn't expect him to have as much trouble as he is having with this [right] knee."  The Veteran was also questioned about his pre-service, left knee injury and operation in 1952.  Responding to the question, "You haven't had any trouble with the left knee since then?", he answered, "Not that I can recall.  It has never bothered me."

In the Board's April 2009 decision, it was explained that because a postoperative left knee disability had been noted when the Veteran was examined for enlistment, consideration of whether his current left knee disability originated (was incurred) in service was not necessary.  The Board then noted that the remaining possible theories for establishing service connection were aggravation (under 38 C.F.R. § 3.306) and secondary service connection (under 38 C.F.R. § 3.310).  Notably, at the March 1999 hearing in Washington, DC, the undersigned asked the Veteran and his then representative to clarify whether he was claiming service connection for the left knee on a direct and current basis.  The representative responded, "Not on a direct and current basis.  On an aggravation basis."  The Veteran and his representative then proceeded to provide testimony/argument to support a claim of service connection on the theory of aggravation.  Subsequent correspondence from the Veteran included argument to support a claim of service connection on a secondary basis.  Accordingly, the Veteran's claim was adjudicated on theories of aggravation and secondary service connection.

However, in the Veteran's February 2010 brief to the Court, his attorney argued [for the first time] that in dismissing a consideration of service connection on a direct theory of entitlement, the Board was "ignor[ing] the most common textbook theory of establishing service connection on a direct basis."  The attorney did not identify the left knee disability that was not pre-existing, bit is alleged to have been incurred in service.  The June 2010 Joint Motion essentially agreed, stating, "[T]he Board's finding that evidence of a pre-service left knee disability precludes a finding that his disability was incurred in-service is inadequate as it is unclear whether any current left knee disability is due to a pre-service injury and/or the injury noted during service."

As the Joint Motion (which is Court-endorsed and now the "law of the case") has indicated that the Board is required to address alternate theories of entitlement, one of in-service incurrence and one of aggravation, the Board finds that another VA examination is warranted.  Specifically, a medical opinion is needed to determine whether the evidence suggests that in service the Veteran acquired a chronic left knee disability that is separate and distinct from the left knee disability that pre-existed his service.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (The Board may consider only independent medical evidence to support its findings and cannot reach its own unsubstantiated medical conclusions). 

Accordingly, the case is REMANDED for the following:

1. 	The RO should arrange for the Veteran to be examined by an orthopedist to determine the nature and etiology of his current left knee disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand) in conjunction with the examination, giving particular attention to his complete STRs, the lay statements of record, and the various medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following questions: 

(a) What is (are) the diagnosis(es) for the Veteran's current left knee disability?

(b) For each left knee disability diagnosed, please opine as to whether such disability preexisted the Veteran's service, i.e., is any current left knee disability a separate and distinct disability from the left knee disability shown on August 1954 enlistment examination?

(c) For each left knee disability that is found to have preexisted the Veteran's service, please opine as to whether such was permanently aggravated by his service, to include as due to his complaints and treatment for a left knee strain/ contusion therein?

(d) For each left knee disability that is not found to have preexisted the Veteran's service, please opine as to whether such is, at least as likely as not (50 percent or better probability), related to his service, to include as due to his complaints and treatment for a left knee strain/ contusion therein?

The examiner must explain in detail the rationale for all opinions given, and provide comment on the other opinions already of record, as appropriate.

2. 	The RO should ensure that all requested development is completed in full, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the Court as expressed in the Joint Motion, and to ensure that all necessary development is completed.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

